My statement today is 
made on behalf of the President of the Republic of 
Suriname, His Excellency Mr. Desiré Delano Bouterse.

We want you, Mr. President, to be assured of 
our support in these turbulent times of international 
politics. Your task will not be easy. We pay tribute 
to your predecessor, Ambassador John Ashe, for his 
excellent leadership during the sixty-eighth session of 
the General Assembly.

We also want to express our support to Secretary-
General Ban Ki-moon in his endeavour to steer the 
United Nations vessel through the rough waters 
of shifting economic forces and rapidly changing 
political arenas, in an environment where violence 
and intolerance, whatever the root causes, seem to 
prevail. Although interdependence, self-determination 
and non-interference should be the guiding principles 
of the international community, we are faced with 
an incredible desire for domination in the name of 
undefined, so-called national interests.

We have examined some of the arguments used to 
invade Grenada and compared those to the arguments 
used to justify the military involvement in Ukraine. 
What striking similarity! We have tried hard to 
understand the value of a referendum in the case of the 
Malvinas and the value given to the referendum held in 
Crimea.

States with media, military and economic 
vulnerabilities such as ours cannot but feel extremely 
uncomfortable with the custom-made slogans, devoid 
of any genuine moral value, that are imposed on our 
minds as precooked recipes.

We express our sincere wish that the United Nations 
should develop the muscles needed to restructure and 
democratize itself and move away from restrictive 
veto powers towards inclusive legal institutions that 
can effectively apply and monitor adherence to the 
provisions of the Charter of the United Nations. We see 
that as the only way forward to achieve the ultimate 
goal of sustainable development, even for the smallest 
members of the international community. The real 
proof of civilization is total respect for the seemingly 
insignificant members of any social entity. Let us, then, 
become truly civilized.

In sharp contradiction to the turbulence and 
challenges mentioned, we want to draw the attention of 
this body to the Latin America and Caribbean region, 
which is, relatively speaking, a unique area of peace 
and tranquillity. It is important to answer the question: 
how is that region showing us the way forward? From a 
military point of view, it is an area of the world that is 
nuclear-free. The Treaty of Tlatelolco has proved to be 
an effective instrument to monitor and maintain Latin 
America and the Caribbean free from nuclear threat.


Furthermore, it is important to note that, at the 
political level, interdependence has become the driving 
force of both multilateral and bilateral relations. 
Small and large States alike interact on the basis of 
established treaties and principles of mutual respect, 
mutual concern and mutual benefit. The Union of South 
American Nations, the Community of Latin American 
and Caribbean States and the Caribbean Community 
(CARICOM) in particular have played an important 
role so far in furthering that cause.

The third, and certainly the most important, 
factor that ensures durable peace in our region is the 
implementation of people-oriented socioeconomic 
policies. We have seen such programmes developed in 
Brazil, Bolivia, Chile and my own country, Suriname, 
to mention a few. The emphasis on policies and 
programmes related to health care, education, youth and 
sports is rapidly changing the image of Latin America 
and the Caribbean. We invite the world community to 
take note of those positive realities in our functioning 
democracies, as they translate into regional integration 
processes with nothing less than a bright future.

Looking at the positive picture at the national 
level, we must also address the challenges of dealing 
with all forms of transnational organized crime in 
the Latin American and Caribbean region. Suriname 
fully supports all initiatives deployed to face those 
challenges.

Having said that, we must assess two areas of 
concern that our nation faces today. Economically 
speaking, the latest International Monetary Fund 
report indicates that Suriname has reached an average 
per capita income of approximately $10,000. Our gross 
domestic product (GDP) is primarily based on the 
mining sector, where gold mining and the production 
of crude oil and derivatives represent 33 per cent of our 
national output. That sector is responsible for 90 per 
cent of our total export revenue.

We are aware of the fact that the nature of that 
sector is extractive and, as such, is subject to depletion. 
In order to ensure the sustainability of the economy, 
the Government has developed a policy to ensure that 
the revenue from the non-renewable sectors is invested 
in developing human capital to ensure the full fruition 
of the capacities of the Surinamese people in their own 
interest and the interest of the entire nation.

To ensure that that policy will materialize, 
President Bouterse announced, at the outset of his term, 
a social contract that has been given substance in the 
following programme: a legal framework guaranteeing 
a minimum wage, health-care coverage for every 
citizen and pensions for the elderly.

In the past four years, Suriname has implemented 
new programmes to promote advanced education at 
all levels, including after-school care programmes 
for primary and secondary students and scholarship 
programmes for higher education. Furthermore, legal 
instruments are being prepared as part of a full safety 
net to prevent dropouts.

In the same vein, various programmes have been 
developed in close cooperation with other CARICOM 
States to combat the incidence of non-communicable 
diseases. Our ultimate goal is for those initiatives to 
become part and parcel of future programmes of the 
Pan American Health Organization and the World 
Health Organization.

With regard to the imminent threat of the spread 
of the Ebola virus, the Government has entered into 
close consultations with neighbouring countries, the 
subregion and the global community to design and 
implement programmes to coordinate and cooperate 
effectively so as to prevent the spread of the deadly 
virus.

As a matter of course, we can sustain those 
initiatives only within appropriate fiscal discipline. 
We are forced to strike the right balance between 
economic growth, socioeconomic concerns and respect 
for our natural environment. In doing so, Suriname has 
been classified as an upper-middle-income country 
with an improved ranking in the 2013 United Nations 
Development Programme Human Development Report.

However, that classification limits our access to 
concessional financing, which hampers our aspirations 
and endeavours to sustain the achievements I have 
mentioned. Honestly speaking, we are experiencing 
that decision as a punishment for doing well. A 
classification solely based on statistics, and not on our 
socioeconomic reality, will never serve the objective of 
sustainable development based on human development. 
We call upon the multilateral and bilateral funding 
institutions to adapt their policies to that approach.

There is another area of prime interest to which we 
want to draw attention. Suriname’s territory is more 
than 90 per cent covered with forest, which annually 
absorbs 8.8 million tons of carbon, while our annual 
emissions are 7 million tons of carbon. Suriname 



thus absorbs 1.8 million tons of carbon more than it 
emits on a yearly basis. While many countries work 
towards becoming carbon-neutral, Suriname already 
qualifies as a carbon-negative country. With an annual 
deforestation rate of 0.02 per cent and having dedicated 
13 per cent of the national territory to preserving and 
protecting vulnerable ecosystems, we are generating a 
national and global asset.

In stark contrast to those positive realities, 
Suriname has, paradoxically, become one of the most 
vulnerable countries in the world as a result of climate 
change. At the recently held 2014 Climate Summit, 
Suriname indicated that sea-level rise will, inter alia, 
severely damage or destroy our coastal ecosystems, 
including most of our arable land; damage or destroy 
over 40 per cent of our GDP; damage or destroy the 
homes of over 80 per cent of our population; damage 
or destroy our world heritage-designated capital; and 
endanger the way of life of most of the people, who 
represent our cultural heritage and live along the coastal 
and river shores. Changes in rainfall patterns and rising 
temperatures are already leading to increased health 
risks and associated costs, decreased hydropower 
production and reduced access to river pathways.

The serious absence of international commitment 
to supporting us so that we can take the proper measures 
to avoid the impending disasters is disturbing, and 
we have therefore been obliged to join with similar, 
vulnerable countries with strong environmentally active 
frameworks and a history of respect for ecosystems. 
We call on the rest of the world both to become more 
proactive in support of the measures that we are 
compelled to take, and to ensure that the relevant issues 
have a place on the international agenda.

Suriname would like to emphasize the need for a 
fundamental restructuring of the United Nations, with 
the aim of making our Organization better equipped to 
deal effectively with the international issues at hand. 
We would like once again to point to the experience of 
Latin America and the Caribbean as a shining example 
of how durable peace can be achieved. In that context, 
the economic blockade of the Cuban people should be 
considered to be a regional anomaly that must end now.

The role of women in achieving sustainable 
development, at the level of both civil society and 
political leadership, has proved an important factor in 
creating an atmosphere of tolerance in which we choose 
to use dialogue rather than resort to violence. We must 
continue to encourage our women — who make up more 
than half of the world’s population — to persist in their 
struggle for participation and inclusion and to share 
the burden of responsibility for peace and sustainable 
development.

In conclusion, Suriname is ready and willing 
to play its humble part in helping to find workable 
solutions to the global issues at hand. We reiterate our 
commitment to all human rights and to a policy of 
interacting responsibly with the natural environment in 
our quest for sustained economic growth, as well as our 
commitment to peace through dialogue.
